
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 589
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Ms. Lee of California
			 (for herself, Ms. Clarke of New York,
			 Mr. Nadler,
			 Mr. Gutierrez,
			 Mr. Davis of Illinois,
			 Mr. Grijalva,
			 Ms. Moore,
			 Mr. Towns,
			 Mr. Rangel,
			 Ms. Speier,
			 Mr. Lewis of Georgia,
			 Mr. Hinojosa,
			 Ms. Linda T. Sánchez of California,
			 Mr. Frank of Massachusetts,
			 Ms. Norton,
			 Mr. Stark,
			 Ms. McCollum,
			 Mr. Conyers,
			 Mr. Ellison,
			 Mr. Filner,
			 Mr. McGovern,
			 Ms. Jackson Lee of Texas,
			 Mr. Rahall, and
			 Mrs. Davis of California) submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Supporting the goals and ideals of
		  Professional Social Work Month and World Social Work Day.
	
	
		Whereas the social work profession has been instrumental
			 in achieving civil rights and human rights advances in the United States and
			 across the globe for more than a century;
		Whereas the primary mission of social work is to enhance
			 human well-being and help meet the basic needs of all people, especially the
			 most vulnerable;
		Whereas programs and services provided by professional
			 social workers are essential elements of the United States social safety
			 net;
		Whereas social workers make a critical impact in
			 adolescent and youth development, aging and family caregiving, child protection
			 and family services, health care navigation, mental and behavioral health
			 treatment, military and veterans assistance, nonprofit management and community
			 development, and poverty reduction;
		Whereas social workers function as specialists,
			 consultants, private practitioners, educators, community leaders, policymakers,
			 and researchers;
		Whereas social workers influence many different
			 organizations and human service systems and are employed in workplaces ranging
			 from private and public agencies, hospices and hospitals, schools and clinics,
			 to businesses and corporations, military units, elected offices, think tanks,
			 and foundations;
		Whereas social workers seek to improve social functioning
			 and social conditions for people in emotional, psychological, economic, and
			 physical need;
		Whereas social workers are experts in care coordination,
			 case management, and therapeutic treatment for biopsychosocial issues, and have
			 roles in more than 50 different fields of practice;
		Whereas social workers believe that the Nation’s strength
			 depends on the ability of the majority of its citizens to lead productive and
			 healthy lives;
		Whereas social workers help people, who are often
			 navigating major life challenges, find hope and new options for achieving their
			 maximum potential; and
		Whereas social workers identify and address gaps in social
			 systems that impede full participation by individuals or groups in society:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 Professional Social Work Month and World Social Work Day;
			(2)acknowledges the
			 diligent efforts of individuals and groups who promote the importance of social
			 work and observe Professional Social Work Month and World Social Work
			 Day;
			(3)encourages the
			 people of the United States to engage in appropriate ceremonies and activities
			 to promote further awareness of the life-changing role which social workers
			 play; and
			(4)recognizes with
			 gratitude the contributions of the millions of caring individuals who have
			 chosen to serve their communities through social work.
			
